COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-16-00041-CR

Andrew Stephen Chapman                    §    From County Criminal Court No. 9

                                          §    of Tarrant County (1411937)

v.                                        §    July 27, 2017

                                          §    Opinion by Justice Meier

The State of Texas                        §    (nfp)

                        JUDGMENT ON REHEARING

      The State of Texas filed a motion for rehearing and a motion for en banc

reconsideration of our opinion that issued on December 15, 2016. We deny the

State’s motion for en banc reconsideration, grant the State’s motion for

rehearing, withdraw our opinion and judgment dated December 15, 2016, and

substitute the following.

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s “Order” denying the “Motion to Suppress” or

the trial court’s judgment. It is ordered that the “Order” denying the “Motion to

Suppress” is affirmed and that the judgment of the trial court is affirmed.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bill Meier
                                         Justice Bill Meier